The opinion of the Court was delivered by Mr. Justice Terry.
Mr. Chief Justice Murray concurred.
This was an action against a corporation, by its corporate name. The sheriff's return shows that the summons was served on “ defendant, Waddell, yho was in possession of the property;” the name of Waddell is not mentioned in the complaint, and it does not appear how he became a defendant, or of what property he was in possession.
The 29th section of the Practice Act provides that “ if the suit be against a corporation, the summons shall be served on the president, secretary, cashier, or managing agent thereof.” As Waddell was not shown to be one of the officers named, the judgment by default was *187improperly entered, and is reversed with costs, and cause remanded for further proceedings.